DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a device and method as follows: providing a second electronic component, wherein one or several second electronic component structures are configured on a second semiconductor substrate, wherein 15a second rewiring device is configured on a side of the second electronic component structures facing away from the second semiconductor substrate, and wherein one or several electrically conductive second contacts that are electrically connected to the second rewiring device, and one or several insulating second supporting elements are configured on a side of the second rewiring device facing away from the second 20semiconductor substrate; configuring a connecting structure, wherein electrically conductive third contacts are configured on a main side of an interposer substrate, wherein a third rewiring device that is electrically connected to the third contacts is configured on a side of the third 25contacts facing away from the interposer substrate, and wherein one or several electrically conductive fourth contacts that are electrically connected to the third rewiring device, one or several insulating third supporting elements, one or several electrically conductive fifth contacts that are electrically connected to the third rewiring device, and one or several insulating fourth supporting elements are configured on a 30side of the third rewiring device facing away from the interposer substrate; connecting the first electronic component and the second electronic component to the connecting structure, wherein the first contacts are electrically connected to the fourth contacts, wherein the first supporting elements are mechanically connected to the 35third supporting elements, wherein the second contacts are electrically connected to the fifth contacts, and wherein the second supporting elements are mechanically Attorney Docket No. 110971-9435. US01 (FH200709PUS) 148997912.1- 31 - connected to the fourth supporting elements, so that the first electronic component, the second electronic component, and the connecting structure are connected electrically and mechanically; 5removing a part of the interposer substrate on a side of the interposer substrate facing away from the third rewiring device so that the third contacts are exposed on a side of the third contacts facing away from the third rewiring device as recited in claim 1; a second rewiring device is configured on a side of the second electronic component structures facing away from the second semiconductor substrate, and wherein one or several electrically conductive second contacts that are 15electrically connected to the second rewiring device, and one or several insulating second supporting elements are configured on a side of the second rewiring device facing away from the second semiconductor substrate; a connecting structure with an interposer substrate, wherein electrically conductive 20third contacts are configured on a main side of the interposer substrate, wherein a third rewiring device that is electrically connected to the third contacts is configured on a side of the third contacts facing away from the interposer substrate, and wherein one or several electrically conductive fourth contacts that are electrically connected to the third rewiring device, one or several insulating third supporting elements, one 25or several electrically conductive fifth contacts that are electrically connected to the third rewiring device, and one or several insulating fourth supporting elements are configured on a side of the third rewiring device facing away from the interposer substrate; 30wherein the first electronic component and the second electronic component are connected to the connecting structure, wherein the first contacts are electrically connected to the fourth contacts, wherein the first supporting elements are mechanically connected to the third supporting elements, wherein the second contacts are electrically connected to the fifth contacts, and wherein the second 35supporting elements are mechanically connected to the fourth supporting elements, Attorney Docket No. 110971-9435. US01 (FH200709PUS) 148997912.1- 36 - so that the first electronic component, the second electronic component, and the connecting structure are connected electrically and mechanically; wherein the third contacts are exposed on a side of the third contacts facing away 5from the third rewiring device by removing a part of the interposer substrate on a side of the interposer substrate facing away from the third rewiring device as recited in claim 19.
England (2019/0237430) discloses a 3D IC device and method.  England fails to disclose the limitation as discussed in the above.
Jeng (2014/0217610) discloses a 3D device and method.  However, Jeng fails to teach all of the limitation as discussed in the above.
Lin (2017/0194300) discloses a 3D IC device and method.  However, Lin fails to teach all of the limitation as discussed in the above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813